DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 22-39 are pending.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is indefinite as the claim recites “substantially” substantially is a relative term, which renders the claim indefinite. This is because said phrase is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, the claim ends with “, e.g.”, which again renders claim indefinite as it is not clear what applicant is intending to claim in this incomplete claim language.
Appropriate correction required. 
Allowable subject Matter
Claims 22-26 and 28-39, present allowable subject matter over the prior art on record.
The following is an Examiner’s statement of reasons for allowable subject matter:
Applicant’s RAD1901 2HCl with X ray diffraction or with DSC or TGA as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s RAD1901 2HCl with X ray diffraction or with DSC or TGA as in the instant claims. The closest prior art, Hamaoka (US 7,612,114 B2), teaches RAD1901 compound (example 736), which is different from RAD1901 2HCl salt with X ray diffraction or with DSC or TGA. This is because X ray diffraction, DSC or TGA is specific to a particular form of RAD1901 2HCl salt and the prior art is silent about any salt form or any specific form with X ray diffraction or with DSC or TGA. 
Thus, claims 22-26 and 28-39 are allowed.
Conclusion
Claims 22-26 and 28-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JIANG SHAOJIA can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623